Name: Council Regulation (EEC) No 2374/86 of 24 July 1986 amending for the fourth time Regulation (EEC) No 3721/85 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1986 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 206/4 Official Journal of the European Communities 30 . 7. 86 COUNCIL REGULATION (EEC) No 2374/86 of 24 July 1986 amending for the fourth time Regulation (EEC) No 3721/85 fixing , for certain fish stocks and groups of fish stocks, the total allowable catches for 1986 and certain conditions under which they may be fished Whereas, in the light of the latest scientific opinion, it is now possible to fix the total allowable catches for the whole year ; Whereas trilateral consultations with the Kingdom of Norway and the Kingdom of Sweden have taken place ; whereas it was not possible to reach an agreement and it is therefore now necessary to fix unilaterally the share available to the Community for this stock and the quotas available to Member States for the whole year in order that fishing activities may continue without interruption , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, under Article 3 of Regulation (EEC) No 170/83, it falls to the Council to fix the total allowable catches by stock , or group of stocks, the share available to the Community and the specific conditions for taking those catches ; whereas, under the terms of Article 4 of that Regulation, the share available to the Community is allo ­ cated among the Member States ; Whereas Regulation (EEC) No 3721 /85 (2), as last amended by Regulation (EEC) No 2057/86 (3), fixes for certain fish stocks and groups of fish stocks, the total allowable catches for 1986 and certain conditions under which they may be fished ; Whereas Regulation (EEC) No 3721 /85 fixes the total allowable catches, the share available to the Community and the quotas allocated to Member States for the stock of herring in the Skagerrak and Kattegat (ICES division Ilia)) for the period 1 January to 31 July only ; HAS ADOPTED THIS REGULATION : Article 1 The figures relating to herring in ICES division Ilia in Annexes I and II to Regulation (EEC) No 3721 /85 are hereby replaced by those set out in Annexes I and II respectively to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1986. For the Council The President A. CLARK (') OJ No L 24, 27 . 1 . 1983, p. 1 . 0 OJ No L 361 , 31 . 12. 1985, p . 5 . 0 OJ No L 176, 1 . 7 . 1986, p . 3 . 30 . 7. 86 Official Journal of the European Communities No L 206/5 ANNEX I. TACs by stock and by area for 1986  share available to the Community Species ICES divisionor NAFO zone 1986 TAC (in tonnes) Share available to the Community for 1986 (in tonnes) Herring IlI a 63 915 ANNEX II Stock Member State 1986 quota(tonnes) Species Geographical regions ICES division or NAFO zone Herring Skagerrak and Kattegat IlI a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands Portugal Spain United Kingdom Available for Member States ' 62 415 0 1 000 (2) \ EEC Total 63 415